

115 HR 5127 IH: Water Recycling Investment and Improvement Act
U.S. House of Representatives
2018-02-27
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I115th CONGRESS2d SessionH. R. 5127IN THE HOUSE OF REPRESENTATIVESFebruary 27, 2018Mrs. Napolitano (for herself, Ms. Barragán, Mr. DeSaulnier, Mr. Grijalva, Mr. Huffman, Ms. Norton, Mr. Lowenthal, Ms. Eshoo, Mr. Carbajal, and Ms. Brownley of California) introduced the following bill; which was referred to the Committee on Natural Resources, and in addition to the Committee on Transportation and Infrastructure, for a period to be subsequently determined by the Speaker, in each case for consideration of such
			 provisions as fall within the jurisdiction of the committee concernedA BILLTo establish a grant program for the funding of water recycling and reuse projects, and for other
			 purposes.
	
 1.Short titleThis Act may be cited as the Water Recycling Investment and Improvement Act. 2.Competitive grant program for the funding of water recycling and reuse projects (a)Competitive grant program for the funding of water recycling and reuse projectsSection 1602(f) of the Reclamation Wastewater and Groundwater Study and Facilities Act (title XVI of Public Law 102–575; 43 U.S.C. 390h et. seq.) is amended by striking paragraphs (2) and (3) and inserting the following:
				
 (2)PriorityWhen funding projects under paragraph (1), the Secretary shall give funding priority to projects that meet one or more of the following criteria:
 (A)Projects that are likely to provide a more reliable water supply for States and local governments. (B)Projects that are likely to increase the water management flexibility and reduce impacts on environmental resources from projects operated by Federal and State agencies.
 (C)Projects that are regional in nature. (D)Projects with multiple stakeholders.
 (E)Projects that provide multiple benefits, including water supply reliability, eco-system benefits, groundwater management and enhancements, and water quality improvements..
 (b)Authorization of appropriationsSection 1602(g) of the Reclamation Wastewater and Groundwater Study and Facilities Act (title XVI of Public Law 102–575; 43 U.S.C. 390h et. seq.) is amended—
 (1)by striking $50,000,000 and inserting $500,000,000; and (2)by striking if enacted appropriations legislation designates funding to them by name,.
 (c)DurationSection 4013 of the WIIN Act (43 U.S.C. 390b(2)) is amended— (1)in paragraph (1), by striking and;
 (2)in paragraph (2), by striking the period and inserting ; and; and (3)by adding at the end the following:
					
 (3)section 4009(c).. (d)Repeal of limitations on funding (1)Reclamation Wastewater and Groundwater Study and Facilities ActSection 1631 of the Reclamation Wastewater and Groundwater Study and Facilities Act (43 U.S.C. 390h–13) is amended by striking subsection (d).
 (2)Clean Water ActSection 220 of the Federal Water Pollution Control Act (33 U.S.C. 1300) is amended to read as follows:
					
						220.Program for alternative water source projects
 (a)PolicyNothing in this section shall be construed to affect the application of section 101(g) of this Act and all of the provisions of this section shall be carried out in accordance with the provisions of section 101(g).
 (b)In generalThe Administrator may establish a program to make grants to State, interstate, and intrastate water resource development agencies (including water management districts and water supply authorities), local government agencies, private utilities, and nonprofit entities for alternative water source projects to meet critical water supply needs.
 (c)Eligible entityThe Administrator may make grants under this section to an entity only if the entity has authority under State law to develop or provide water for municipal, industrial, and agricultural uses in an area of the State that is experiencing critical water supply needs.
							(d)Selection of projects
 (1)LimitationA project that has received funds for construction under the reclamation and reuse program conducted under the Reclamation Projects Authorization and Adjustment Act of 1992 (43 U.S.C. 390h et seq.) shall not be eligible for grant assistance under this section.
 (2)Geographical distributionAlternative water source projects selected by the Administrator under this section shall reflect a variety of geographical and environmental conditions.
 (e)Uses of grantsAmounts from grants received under this section may be used for engineering, design, construction, and final testing of alternative water source projects designed to meet critical water supply needs. Such amounts may not be used for planning, feasibility studies, operation, maintenance, replacement, repair, or rehabilitation.
 (f)Cost sharingThe Federal share of the eligible costs of an alternative water source project carried out using assistance made available under this section shall not exceed 50 percent.
 (g)ReportsOn or before September 30, 2023, the Administrator shall transmit to Congress a report on the results of the program established under this section, including progress made toward meeting the critical water supply needs of the participants in the program.
 (h)DefinitionsIn this section, the following definitions apply: (1)Alternative water source projectThe term alternative water source project means a project designed to provide municipal, industrial, and agricultural water supplies in an environmentally sustainable manner by conserving, managing, reclaiming, or reusing water, wastewater, or stormwater, or by treating wastewater or stormwater. Such term does not include water treatment or distribution facilities.
 (2)Critical water supply needsThe term critical water supply needs means existing or reasonably anticipated future water supply needs that cannot be met by existing water supplies, as identified in a comprehensive statewide or regional water supply plan or assessment projected over a planning period of at least 20 years.
 (i)Authorization of appropriationsThere is authorized to be appropriated to carry out this section a total of $375,000,000 beginning in fiscal year 2019. Such sums shall remain available until expended..
				